NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



SHAWN CLEAVER, DOC #R80347,               )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D17-5102
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed March 8, 2019.

Appeal from the Circuit Court for Pasco
County; Mary M. Handsel, Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Michael W. Mervine,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, SILBERMAN, and ROTHSTEIN-YOUAKIM, JJ., Concur.